Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The Justice, had jurisdiction of the subject, and the mere form in which he entered the judgment, the parties being before the Court, is immaterial, so far as the powers of a Court of Equity are concerned. If the Justice erred in his judgment, upon the merits or as to form, the proper way to correct the error was by appeal; but this error could not be corrected by a proceeding in equity to set aside plaintiff’s judgment upon the facts stated in the complaint.
Judgment reversed, and the Court below ordered to dismiss the proceedings.